DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.     Claims 1-20 are allowed. 
2.    The following is an examiner’s statement of reasons for allowance: The applicant’s amendments along with a remark filed on 06/04/2020 have been reviewed by the examiner in view of the prior arts of a record and it is agreed that the prior arts of the record fail to disclose “detecting a set of constraining dimensions in the image of the ear of the user; identifying a subset of hearing-assistance device options, in the set of hearing-assistance device options, defining form factors conforming to the set of constraining dimensions; accessing a set of preferences of the user; ranking the subset of hearing-assistance device options based on the set of preferences of the user; selecting a first hearing-assistance device option, from the subset of hearing-assistance device options, corresponding to a highest rank in the subset of hearing-assistance device options; and configuring a first hearing-assistance device represented by the first hearing-assistance device option with the hearing profile for the user” as shown in the independent claims 1 and 11.  
Regarding claim 18, the prior arts of the record fail to disclose “accessing a set of constraining dimensions representing an ear of the user; identifying the subset of hearing-assistance device options, in the set of hearing-assistance device options: defining form factors conforming to the set of constraining dimensions; defining full-on gains greater than the minimum full-on gain; and defining numbers of frequency channels greater than the minimum 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                              02/09/2022